
	

111 HR 136 IH: To better provide for compensation for certain persons injured in the course of employment at the Santa Susana Field Laboratory in California.
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 136
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Gallegly (for
			 himself and Mr. Sherman) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To better provide for compensation for certain persons
		  injured in the course of employment at the Santa Susana Field Laboratory in
		  California.
	
	
		1.Definition of member of
			 special exposure cohort
			(a)In
			 generalSection 3621(14) of the Energy Employees Occupational
			 Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)) is amended by
			 adding at the end the following new subparagraph:
				
					(D)The employee was
				so employed for a number of work days aggregating at least 250 work days before
				January 1, 2006, by the Department of Energy or a Department of Energy
				contractor or subcontractor at the Santa Susana Field Laboratory in
				California.
					.
			(b)ReapplicationA claim that an individual qualifies, by
			 reason of section 3621(14)(D) of the Energy Employees Occupational Illness
			 Compensation Program Act of 2000 (as added by
			 subsection (a) of this Act), for
			 compensation or benefits under such Act shall be considered for compensation or
			 benefits notwithstanding any denial of any other claim for compensation with
			 respect to such individual.
			
